                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN GRAVES, a/k/a ARTHUR JOHN                        Case No. 18-cv-05236-SI
                                         GRAVES, a/k/a JOHN HISLE,
                                   8
                                                         Plaintiff,                            ORDER GRANTING IN FORMA
                                   9                                                           PAUPERIS APPLICATION
                                                  v.
                                  10                                                           Re: Dkt. No. 2
                                         TODD BROCKMAN, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Plaintiff's application to proceed in forma pauperis is GRANTED. Docket No. 2. The total
                                  14
                                       filing fee due is $350.00. The initial partial filing fee due for the plaintiff at this time is $0.00 (zero
                                  15
                                       dollars), due to the apparent absence of funds in his trust account at this time. The clerk shall send
                                  16
                                       a copy of this order and the attached instructions to the plaintiff, the jail’s trust account office, and
                                  17
                                       the court's financial office.
                                  18
                                               IT IS SO ORDERED.
                                  19
                                       Dated: January 4, 2019
                                  20
                                                                                          ______________________________________
                                  21                                                      SUSAN ILLSTON
                                                                                          United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                             UNITED STATES DISTRICT COURT
                                   2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                                       INSTRUCTIONS FOR PAYMENT OF PRISONER'S FILING FEE
                                   4

                                   5
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                   6   forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C. § 1915, the
                                       fee is to be paid as follows:
                                   7
                                              The initial partial filing fee listed on the attached order should be deducted by the
                                   8          prison trust account office from the prisoner's trust account and forwarded to the
                                              clerk of the court as the first installment payment on the filing fee. This amount is
                                   9
                                              twenty percent of the greater of (a) the average monthly deposits to the prisoner's
                                  10          account for the 6-month period immediately preceding the filing of the
                                              complaint/petition or (b) the average monthly balance in the prisoner's account for
                                  11          the 6-month period immediately preceding the filing of the complaint/petition.
                                  12          Thereafter, on a monthly basis, 20 percent of the preceding month's income credited
Northern District of California
 United States District Court




                                              to the prisoner's trust account should be deducted and forwarded to the court each
                                  13
                                              time the amount in the account exceeds ten dollars ($10.00). The prison trust
                                  14          account office should continue to do this until the filing fee has been paid in full.

                                  15   If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                       the prison trust account office should forward the available funds, and carry the balance forward
                                  16   each month until the amount is fully paid.
                                  17
                                       If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                  18   The trust account office should make the monthly calculations and payments for each case in which
                                       it receives an order granting in forma pauperis and these instructions.
                                  19
                                       The prisoner's name and case number must be noted on each remittance. The initial partial
                                  20   filing fee is due within thirty days of the date of the attached order. Checks should be made payable
                                  21   to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District Court, 450
                                       Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  22
                                       cc:    Plaintiff
                                  23          Finance Office
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
